UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2014 Commission File No. 333-141060 Spotlight Innovation Inc. (Name of small business issuer in its charter) Nevada 98-0518266 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6750 Westown Parkway, Suite 200-226 West Des Moines, IA 50266 (Address of principal executive offices) (515) 274-9087 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 20, 2014 the Company had outstanding 12,627,066 shares of its common stock, par value $0.001. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) 4 Consolidated Statements ofOperations (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 3 PART I – FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Spotlight Innovation, Inc. (Formerly Known as American Exploration Corporation) Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Restricted cash Accounts receivable - related party - Inventory - Total current assets LONG TERM ASSETS Property, plant and equipment - In process research and development - Deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Stock payable Warrants payable - Notes payable Line of Credit Short term debt - related party - Convertible debentures, net of debt discounts of $295,893 and $32,000, respectively Total liabilities Commitments and contingencies Stockholders' Deficit: Series A preferred stock, $5.00 par value, 1,500,000 shares authorized 0 shares issued and outstanding - - Series C preferred stock, $5.00 par value, 500,000 shares authorized 0 shares issued and outstanding - - Preferred stock, $0.001 par value, 3,000,000 shares authorized 0 shares issued and outstanding - - Common stock par value $0.001: 4,000,000,000 shares authorized; 9,134,762 and 7,745,458 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Non-controlling interest - Totalstockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited consolidatated financial statements. 4 Spotlight Innovation, Inc. (Formerly Known as American Exploration Corporation) Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Three Months Ended For the Six Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Revenue $
